In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-18-00296-CV
                              __________________

                     CRYSTAL KAY MARTIN, Appellant

                                        V.

                DECKER PRAIRIE RV PARK, LLC, Appellee

__________________________________________________________________

             On Appeal from the County Court at Law No. 2
                     Montgomery County, Texas
                       Trial Cause No. 18-30733
__________________________________________________________________

                          MEMORANDUM OPINION

      Decker Prairie RV Park, LLC (“Decker Prairie”) filed suit in the Justice Court

of Montgomery County, Texas, to evict Crystal Kay Martin. The Justice Court found

in favor of Decker Prairie and determined that Martin owed back rent in the amount

of $500. Martin appealed the county court’s judgment to the County Court at Law,

and as ordered by the Justice Court, she paid $500 in back rent into the registry of

the court. The County Court at Law then heard the case by trial de novo.
                                         1
      At the trial de novo, which took place on July 23, 2018, the trial court swore

in both Martin, who appeared pro se, and Decker Prairie’s agent, Helena McGuff.

McGuff stated that Martin was currently occupying a property at Decker Prairie

pursuant to a rental agreement, a copy of which was introduced into evidence. The

rental agreement required monthly payment of rent in the amount of $500 and

provided that if an invoice were not paid in full by 6:00 p.m. on the third of each

month, the owner would terminate the agreement. According to McGuff, Martin paid

her rent late in April and failed to pay her rent in May and July. McGuff also stated

that Martin owed $1000 in back rent. Decker Prairie gave Martin seventy-two hours

to vacate by posting a notice on her door. A copy of the notice, which was dated

May 4, 2018, was introduced into evidence. On the notice was a handwritten

statement that Martin did not pay her April rent until April 23rd, and that she had

not paid for her May rent. Martin noted that the notice was taped to her door rather

than hand-delivered as McGuff asserted, but she did not object to the document’s

admission into evidence.

      When the trial judge gave Martin the opportunity to present her case, she

discussed written write-ups and verbal warnings given to her by Decker Prairie’s

manager, and she attempted to introduce documents regarding the write-ups into

evidence. McGuff objected because the documents were not originals, and they

                                         2
contained handwritten notations, and the trial judge sustained the objection. With

the exception of stating that she had paid rent on an unspecified date, Martin did not

produce evidence or testify that she had paid the rent during the months in question.

Martin asserted that McGuff had given her permission to pay rent late without any

late fees, and she also asserted that Decker Prairie’s manager assaulted her. In

addition, Martin asserted that Decker Prairie’s manager had offered to compensate

her for watching the manager’s dog. The County Court at Law found Martin guilty

of forcible detainer and assessed damages in the amount of $1500. Martin then

appealed the County Court at Law’s judgment to this Court.

      Martin does not raise discernible appellate issues in her pro se brief, but she

mentions that she is representing herself due to being denied services by legal aid.

Martin states that she paid her rent for April 2018 on April 3, 2018 and asserts that

she paid her May rent early in the amount of $500. Martin also discusses the Justice

Court’s order to pay money into the registry of the court, and that she complied. In

addition, Martin points out alleged discrepancies regarding the dates that Decker

Prairie stated that she received notice, and discusses an alleged assault by an

employee of Decker Prairie as well as allegedly being forced to move due to

“harassing threats and occurrences[.]”



                                          3
      Because Martin is acting pro se on appeal, we must construe her brief

liberally. See Sterner v. Marathon Oil Co., 767 S.W.2d 686, 690 (Tex. 1989).

However, a pro se litigant must properly present her case on appeal. See Valadez v.

Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.); Strange v.

Continental Cas. Co., 126 S.W.3d 676, 678 (Tex. App.—Dallas 2004, pet. denied).

An appellant’s brief must contain (1) a statement of the case concisely stating the

nature of the case, the course of the proceedings, and the trial court’s disposition,

each of which should be supported by citation to the record; (2) a statement of facts

that must be supported by record references; and (3) “a clear and concise argument

for the contentions made, with appropriate citations to authorities and to the record.”

Tex. R. App. P. 38.1(d), (g), (i).

      It is the [a]ppellant’s burden to discuss her assertions of error. An
      appellate court has no duty–or even right–to perform an independent
      review of the record and applicable law to determine whether there was
      error. Were we to do so, even on behalf of a pro se appellant, we would
      be abandoning our role as neutral adjudicators and become an advocate
      for that party.

Valadez, 238 S.W.3d at 845 (citations omitted). Martin’s brief presents statements,

factual assertions, and arguments that are unclear and incomplete, and she did not

include citations to the record or to authorities. We therefore overrule Martin’s

complaints as inadequately briefed. See Tex. R. App. P. 38.1; Sterling v. Alexander,

99 S.W.3d 793, 799 (Tex. App.—Houston [14th Dist.] 2003, pet. denied) (finding
                                   4
issue inadequately briefed when the brief did not contain proper citations to authority

or the record and failed to make a cogent argument). We affirm the judgment of the

County Court at Law.

      AFFIRMED.

                                                     _________________________
                                                        STEVE McKEITHEN
                                                            Chief Justice

Submitted on March 26, 2019
Opinion Delivered June 27, 2019

Before McKeithen, C.J., Kreger and Horton, JJ.




                                          5